 Case 8:19-cv-01690-WFJ-AEP Document 1 Filed 07/12/19 Page 1 of 3 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


JOHN HAMPTON,

                     Plaintiff,

v.                                                 Case No.

WELLCARE HEALTH PLANS, INC.,
a foreign corporation,

                Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, JOHN HAMPTON (hereinafter “Plaintiff”), hereby sues Defendant,

WELLCARE HEALTH PLANS, INC., a foreign corporation, and alleges:

                                   NATURE OF ACTION

        1.    This action is brought under the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201 et seq. ("FLSA") to redress Defendant’s failure to compensate

Plaintiff for overtime work.

                               JURISDICTION AND VENUE

        2.    This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1331.

        3.    Defendant’s unlawful conduct under the FLSA was committed within the

jurisdiction of the Tampa Division of the United States District Court for the Middle District

of Florida.

        4.    Defendant conducts business in the Middle District of Florida as a provider

                                             -1-
 Case 8:19-cv-01690-WFJ-AEP Document 1 Filed 07/12/19 Page 2 of 3 PageID 2



of health insurance plans. Defendant is an enterprise engaged in commerce under the

FLSA and has annual revenues greater than $500,000 per year.

       5.     Plaintiff commenced employment for Defendant on a temporary basis (which

was arranged by third-party) in or around October 2018. Plaintiff was economically

dependent on Defendant and was a covered employee under the FLSA.

       6.     Plaintiff was compensated on an hourly basis of $40 per hour but only up to

40 hours per week even when Plaintiff worked 60-70 hours per week.

       7.     Defendant paid Plaintiff and the third-party for all hours worked by Plaintiff

but only up to 40 hours per week.

       8.     Plaintiff routinely worked 60-70 hours per week after Plaintiff had been

working for a few weeks to a month and Defendant realized that Plaintiff was an excellent

worker.

       9.     Plaintiff was never paid overtime compensation.

       10.    Defendant did not want Plaintiff to inform the temporary firm how many hours

he was working and induced Plaintiff to work overtime through vague promises of

additional work.

       11.    Defendant knew Plaintiff worked overtime hours on a weekly basis but

willfully failed to compensate Plaintiff.

       12.    Defendant terminated Plaintiff from employment in or around February 26,

2019 when he was unwilling to perform unpaid overtime.

                   COUNT I: OVERTIME VIOLATIONS UNDER FLSA

       13.    Plaintiff restates the allegations contained in paragraphs 1 through 12.

       14.    Defendant repeatedly and willfully violated the FLSA by failing to pay Plaintiff

                                             -2-
 Case 8:19-cv-01690-WFJ-AEP Document 1 Filed 07/12/19 Page 3 of 3 PageID 3



one and one-half times his hourly rate for work in excess of 40 per week.

      15.    Plaintiff has been damaged by the foregoing willful conduct of Defendant.

WHEREFORE, Plaintiff requests this Honorable Court to:

             A.     Order Defendant pay an award of back pay and liquidated damages

                    to Plaintiff;

             B.     Order Defendant to pay prejudgment interest on all sums due Plaintiff;

             C.     Order Defendant to pay an award of attorney's fees and costs; and

                    such further relief as the Court deems just, necessary, and proper.



                            DEMAND FOR TRIAL BY JURY

      Plaintiff demands trial by jury as to all issues so triable.

                                          Respectfully submitted,

                                           /s/ Craig L. Berman
                                           Craig L. Berman, Esquire
                                           Fla. Bar No. 068977
                                           Plaza Tower
                                           111 Second Avenue N.E.
                                           Suite 706
                                           St. Petersburg, FL 33701
                                           (727) 550-8989
                                           (727) 894-6251
                                           craig@bermanlawpa.com

                                           TRIAL COUNSEL FOR PLAINTIFF




                                             -3-
                                              3
